
	
		II
		112th CONGRESS
		1st Session
		S. 1506
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Rubio (for himself,
			 Mr. Cornyn, and Mrs. Hutchison) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To prevent the Secretary of the Treasury from expanding
		  United States bank reporting requirements with respect to interest on deposits
		  paid to nonresident aliens.
	
	
		1.Prohibition on Treasury
			 Regulations with respect to information reporting on certain interest paid to
			 nonresident aliensExcept to
			 the extent provided in Treasury Regulations as in effect on February 21, 2011,
			 the Secretary of the Treasury shall not require (by regulation or otherwise)
			 that an information return be made by a payor of interest in the case of
			 interest—
			(1)which is described
			 in section 871(i)(2)(A) of the Internal Revenue Code of 1986, and
			(2)which is
			 paid—
				(A)to a nonresident
			 alien, and
				(B)on a deposit
			 maintained at an office within the United States.
				
